Title: To George Washington from an unknown correspondent, 4 March 1795 [letter not found]
From: 
To: Washington, George

Letter not found: from unknown, 4 March 1795. On 14 March, Robert Montgomery wrote Edmund Randolph: “a Swedish Ship arrived here from Algiers brings me the inclosed letter of the 4th Current to his Excelly the President With a Statement of the demand made by the Dey for a peace with the united States” (DNA: RG 59, Consular Despatches, Alicante). A docket on Montgomery’s letter states that “the letter said to have been inclosed—was not recd at the office of State.”